Citation Nr: 1739323	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a neurological disorder, to include seizures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and witness


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1979 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In June 2014, the Veteran testified at a hearing held at the VA central office. The transcript of that hearing is associated with the file.

In January 2017, the Board denied the Veteran's claim. The Veteran appealed to the Court of Appeals for Veterans Claims (Court), who issued a joint motion for remand (JMR) in June 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence supports a finding that Veteran's neurological disorder to include seizures, diagnosed as cryptogenic epilepsy, was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder, to include seizures, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current neurological disorder to include seizures was caused by his service, to include as due to exposure to sarin and cyclosarin while stationed near a demolition pit in Khamisiyah, Iraq, in March 1991.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317 (a)(1). The Veteran served in the Persian Gulf War and is a Persian Gulf veteran as contemplated by 38 U.S.C.A. § 1117. 
 
In August 1997, the Veteran submitted a letter he received from the Department of Defense (DOD) that stated that the Veteran's military unit was near Khamisiyah, Iraq in early March 1991, and when rockets were destroyed in the pit area at Khamisiyah on March 10, 1991, the nerve agents sarin and cyclosarin may have been released into the air. If the Veteran was with his unit at this time he may have been in an area where exposure to a very low level of nerve agents was possible.  Additionally, from their analysis, the military estimated that the exposure levels would have been too low to activate chemical alarms or to cause any symptoms at the time. The notification letter further advised the Veteran that little was known about the long-term effects of a brief low level exposure to nerve agents, and that the DOD and VA have funded several projects to gain a better understanding of the potential health effects.

In August 2007, the Veteran submitted a private treatment record from Dr. D., who reported that the Veteran experienced a generalized seizure for the first time in June 2007. Since this was the Veteran's first seizure, and his examination was within normal limits, Dr. D. considered the possibility that sleep deprivation reported by the Veteran was an underlying cause for his seizure, and recommended withholding anticonvulsants unless the Veteran had a second seizure or his electroencephalogram (EEG) was epileptogenic.

The Veteran was afforded a VA examination in January 2011. The examiner stated that the Veteran had his first seizure in 2007 and a second seizure in 2008. By 2010, the Veteran was experiencing two to three seizures a month and that the seizures had increased over the past twelve months. The Veteran's physical exam was within normal limits. The Veteran was diagnosed with idiopathic complex partial seizures. The examiner opined that his seizure condition is not caused by his service-connected tinnitus; providing the rationalization that there is no medical nexus between the two conditions. No other etiology was discussed or documented.

The Veteran was afforded a VA examination in April 2012 which yielded a diagnosis of complex partial seizures. The examiner opined that it was less likely as not caused by or related to possible exposure to nerve agent gas because the Veteran denies and the claims file is silent to seizures or seizure like episodes within one year of possible exposure during service and that the Veteran's first reported seizure occurred approximately sixteen years after separation from military service. Therefore, the Veteran's seizures are not caused by, incurred in or related military service or low levels of nerve agent gas. 

A private physician, Dr. C.B. opined that the Veteran's seizures are due to his exposure to neurotoxic chemicals in service. Dr. B referenced a study from the Israel Institute for Biological Research, Department of Pharmacology in his rationale supporting his opinion. 

Pursuant to the Board's September 2014 remand, the Veteran was afforded a VA examination in May 2015 after which the examiner diagnosed Cryptogenic epilepsy, but did not provide an opinion or rationale.

In April 2016, the Veteran submitted a private medical opinion from Dr. A.D. who is a professor of pharmacology, and cancer biology, and a professor of neurology at a major university medical center. Dr. A.D. noted that he had been awarded a grant from the Department of Defense to study the long-term effects of sarin at high and low level exposures, alone and in combination with other chemicals and stress. Dr. A.D. reviewed the Veteran's records and provided the following opinion:

It is my opinion to a reasonable degree of scientific probability or more likely than not, that the temporal relationship between exposure to low-level sarin, [the Veteran's] clinical condition and the known adverse effects of this organophosphate establish that exposure to low level sarin caused his medical problems. Organophosphates are known to have significant adverse effects on the cholinergic nervous system as well as delayed [organophosphorus ester-induced delayed neurotoxicity] (OPIDN) and chronic [organophosphate-induced chronic neurotoxicity] (OPICN) neurotoxicity. The published finding that organophosphorus esters cause neuronal cell death in certain regions of the brain that are important to the maintenance of behavior, sensory functions, learning and memory, explain [the Veteran's] medical problems. 

Dr. A.D. noted the principals he used to arrive at the conclusion, including the Veteran's documented exposure to toxins, that the toxins are capable of causing his particular illness and that he was specifically exposed to sufficient levels to cause illness. 

Dr. A.D then discussed the Veteran's specific circumstances of his sarin gas exposure during service. Such as, despite the level of sarin was low enough not to trigger acute cholinergic toxicology, the Veteran showed clinical improvement upon removal from the source of exposure. Previous sarin gas releases in Japan, established that rescue workers secondarily exposed to low-level sarin from contaminated victims, experienced long-term sarin-induced injury consistent with OPIDN and OPICN. The Veteran's symptoms that were described by Dr. B. in his May 2014 opinion as a serious case of neuropathy with numbness and tingling in all extremities, poor coordination, poor tandem, not able to stand on one foot and poor finger to nose testing are symptoms that are typical and hallmark of OPIDN. These symptoms were also followed by the long lasting symptoms of organophosphate-induced chronic neurotoxicity (OPICN) characterized by seizure, headaches, fatigue and memory deficits. Dr. A.D. referenced the Veteran's difficulty in understanding the VA claim process and his inability to get help processing his appeal. Sarin-induced brain injury has also resulted in brain scaring that was manifested as seizures. Dr. A.D. then stated that his opinion is consistent with Dr. B.'s opinion that "sarin is the root cause of his chronic seizure."

After Dr. A.D. associated additional symptoms that the Veteran experienced to his exposure to sarin gas, Dr. A.D. opined that "based on many years of experience studying organophosphates, including sarin, is, that in the absence of other diagnosis or explanations of the [Veteran's] seizures and other neurological symptoms, his condition was caused by his exposure to low-level sarin during the Gulf War in early March 1991." 

The Veteran was exposed to the nerve agents sarin and cyclosarin during service and has been diagnosed with Cryptogenic epilepsy. The remaining question is whether his currently diagnosed seizure disorder is due to service.  

There both positive and negative medical opinions. Evidence against the claim includes the January 2011 and April 2012 VA opinions; however, the Board finds that these opinions are not persuasive. In the January 2011 opinion, the examiner stated that Veteran's idiopathic seizures were not caused by the Veteran's service-connected tinnitus, but did not discuss any other etiologies to include the Veteran's documented exposure to nerve agents. The April 2012 negative opinion appears to be based on the fact that the first documented seizure was many years after service, but did not discuss whether the seizures could be caused or aggravated by a delayed neurotoxicity following his nerve gas exposure. 

The Board finds the competent, credible opinion submitted by Dr. A.D more probative than the VA examinations. Dr. A.D. is a subject matter expert on the effects of nerve agents, specifically sarin gas, as noted by his reference to DoD funded studies of the health effects related to exposure to sarin. Additionally, Dr. A.D. provides rationale that is consistent with his research that the long-term effects of a low-exposure to nerve gas can cause seizures, and that these effects may take many years to appear after exposure to nerve gas.

In summary, the competent and credible evidence shows that the Veteran's seizure condition is related to or caused by the Veteran's exposure to nerve agents during service. Thus service connection for a neurological disorder to include seizures is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a neurological disorder to include seizures is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


